Title: From Thomas Jefferson to United States Congress, 28 February 1805
From: Jefferson, Thomas
To: United States Congress


                  
                     
                     
                        To the Senate and House of Representatives  
                        
                        of the United States. 
                     Feb. 28. 1805.
                  
                  I now render to Congress the account of the fund established by the act of May 1. 1802. for defraying the contingent charges of government. No occasion having arisen for making use of any part of the balance of 18,560. Dollars unexpended on the 31st. day of December 1803. when the last account was rendered by message, that balance has been carried to the credit of the Surplus fund.
                  
                     Th: Jefferson 
                     
                     
                  
               